705 N.W.2d 353 (2005)
474 Mich. 911-15
WILLIAMS
v.
FAIRLANE MEMORIAL CONVALESCENT HOME.
No. 127775.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 127775, COA: 256976.
On order of the Court, the application for leave to appeal the December 28, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We do not retain jurisdiction.